Exhibit 10.24.3

JOINDER IN

UNSECURED TERM LOAN AGREEMENT



     THIS JOINDER IN UNSECURED TERM LOAN AGREEMENT (this "Joinder") is made and
entered into as of the _7th__ day of May, 2008, by and among CBL & ASSOCIATES
LIMITED PARTNERSHIP, a limited partnership organized under the laws of the State
of Delaware (the "Borrower"), CBL & ASSOCIATES PROPERTIES, INC., a corporation
organized under the laws of the State of Delaware (the "Parent"), REGIONS BANK
("New Lender"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Wells Fargo"), as
contractual representative of the Lenders (in such capacity, the "Agent").
 

W I T N E S S E T H:



     WHEREAS, Borrower, Parent, Agent and the Lenders party thereto ("Original
Lenders") entered into that certain Unsecured Term Loan Agreement dated as of
April 22, 2008 (the "Loan Agreement"), pursuant to which the Lenders party
thereto agreed to extend to Borrower an unsecured term loan (the "Loan") in the
aggregate principal amount of up to One Hundred Sixty-Five Million Dollars
($165,000,000.00) at any one time outstanding; and
 
     WHEREAS, by virtue of that certain Joinder in Unsecured Term Loan Agreement
dated as of April 30, 2008, Raymond James Bank, FSB ("Raymond James"; Original
Lenders, Raymond James and New Lender hereinafter referred to individually as a
"Lender" and collectively as "Lenders") was added as a party to the Loan
Agreement and the aggregate principal amount of the Loan was increased to One
Hundred Eighty-Five Million Dollars ($185,000,000.00); and
 
     WHEREAS, pursuant to Section 2.12 of the Loan Agreement, Borrower, Parent,
Agent and New Lender desire to add New Lender as a party thereto and to increase
the aggregate principal amount of the Loan to up to Two Hundred Twenty-Eight
Million Dollars ($228,000,000.00) at any one time outstanding.
 
     NOW THEREFORE, for and in consideration of the premises, for Ten and No/100
Dollars ($10.00) in hand paid by the parties to each other, and for other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by the parties hereto, Borrower, Parent, Agent and New
Lender do hereby covenant and agree as follows:
 

      1.      Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Loan Agreement.




1 

      2.      Increase in Commitments. Pursuant to and in accordance with
Paragraph 2.12 of the Loan Agreement, New Lender is hereby made a party to the
Loan Agreement, with a Commitment Amount of $43,000,000.00. Concurrently with
its execution hereof, Borrower shall execute a Promissory Note in favor of New
Lender in an amount equal to New Lender's Commitment Amount.



      3.     Conditions Precedent. Subject to the other terms and conditions
hereof, this Joinder shall not become effective until the Agent shall have
received each of the following instruments, documents or agreements, each in
form and substance satisfactory to the Agent:
 
          (a)     counterparts of this Joinder duly executed and delivered by
Borrower, Parent, Agent and New Lender;
 
          (b)     a Promissory Note ("New Note") executed by the Borrower,
payable to New Lender, in the face amount of New Lender's Commitment Amount, as
provided for in this Joinder;
 
          (c)     an Acknowledgement and Consent of Guarantor executed by the
Parent (the "Guarantor Consent"), consenting to this Joinder and the
transactions contemplated hereby;
 
          (d)     the opinions of Borrower's in-house counsel, addressed to
Agent and New Lender and satisfactory in form and substance to Agent, covering
such matters relating to the transaction contemplated by this Joinder as Agent
may reasonably request; and
 
          (e)     payment to Agent, for the benefit of New Lender, of all loan
fees due in connection with this Joinder and the increase in the amount of the
Commitments.
 
     Upon fulfillment of the foregoing conditions precedent, this Joinder shall
become effective as of the date hereof.
 

      4.      Representations and Warranties; No Default. Borrower hereby
represents and warrants to the Agent and the New Lender that:
 
          (a)     all of Borrower's representations and warranties contained in
the Loan Agreement and the other Loan Documents are true and correct on and as
of the date of Borrower's execution of this Joinder;
 
          (b)     no Default or Event of Default has occurred and is continuing
as of such date under any Loan Document;
 
          (c)     Borrower and Parent have the power and authority to enter into
this Joinder and to perform all of its obligations hereunder;
 
          (d)     the execution, delivery and performance of this Joinder by
Borrower and Parent have been duly authorized by all necessary corporate,
partnership or other action;
 
          (e)     the execution and delivery of this Joinder and performance
thereof by Borrower and Parent does not and will not violate the Partnership
Agreements or other organizational documents of Borrower or Parent or the
Certificate of Incorporation, By-laws or other organizational documents of CBL
Holdings I, Inc. and does not and will not violate or conflict with any law,
order, writ, injunction, or decree of any court, administrative agency or other
governmental authority applicable to Borrower, Parent, CBL Holdings I, Inc., or
their respective properties;

 

2
 




          (f)     this Joinder, the New Note, the Guarantor Consent, and all
other documents executed in connection herewith, constitute legal, valid and
binding obligations of the parties thereto, in accordance with the respective
terms thereof, subject to bankruptcy, insolvency and similar laws of general
application affecting the rights and remedies of creditors and, with respect to
the availability of the remedies of specific enforcement, subject to the
discretion of the court before which any proceeding therefor may be brought; and



          (g)     Borrower warrants and represents that Schedule 6.1(f) attached
to the Loan Agreement is true, accurate and complete as of the date hereof.
 

      5.      Expenses. Borrower agrees to pay, immediately upon demand by the
Agent, all reasonable costs, expenses, fees and other charges and expenses
actually incurred by the Agent in connection with the negotiation, preparation,
execution and delivery of this Joinder, the Guarantor Consent, and the New Note.
 

      6.      Defaults Hereunder. The breach of any representation, warranty or
covenant contained herein or in any document executed in connection herewith, or
the failure to observe or comply with any term or agreement contained herein
shall constitute a Default or Event of Default under the Loan Agreement (subject
to any applicable cure period set forth in the Loan Agreement) and the Agent and
the Lenders shall be entitled to exercise all rights and remedies they may have
under the Loan Agreement, any other documents executed in connection therewith
and applicable law.
 

      7.      References. All references in the Loan Agreement and the Loan
Documents to the Loan Agreement shall hereafter be deemed to be references to
the Loan Agreement as affected hereby and as the same may hereafter be amended
from time to time.
 

     8.      Limitation of Agreement. Except as especially set forth herein,
this Joinder shall not be deemed to waive, amend or modify any term or condition
of the Loan Agreement, each of which is hereby ratified and reaffirmed and which
shall remain in full force and effect, nor to serve as a consent to any matter
prohibited by the terms and conditions thereof.
 
     9.     Counterparts. To facilitate execution, this Joinder may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signature thereon and thereafter attached to another counterpart identical
thereto having attached to it additional signature pages.


3

 

      10.      Further Assurances. Borrower agrees to take such further action
as the Agent or the Lenders shall reasonably request in connection herewith to
evidence the transactions contemplated herein.
 

      11.      Successors and Assigns. This Joinder shall be binding upon and
inure to the benefit of the successors and permitted assigns of the parties
hereto.

 

4
 



      12.      Governing Law. This Joinder shall be governed by, and construed
in accordance with, the laws of the State of Georgia, without regard to
principles of conflicts of law.
 

     IN WITNESS WHEREOF, the parties hereto have caused this Joinder in
Unsecured Term Loan Agreement to be executed by their authorized officers all as
of the day and year first above written.
 

Borrower:



CBL & Associates Limited Partnership



By:     CBL Holdings I, Inc., its sole general partner
 
 
     By:      /s/ John N. Foy               

      Name:      John N. Foy               

Title:      Vice Chairman of the Board and Chief Financial Officer          



PARENT:



CBL & Associates Properties, Inc., solely for the limited purposes set forth in
Section 12.19 of the Loan Agreement.



By:      /s/ John N. Foy                

Name:      John N. Foy               

Title:      Vice Chairman of the Board and Chief Financial Officer           



[Signatures Continued on Following Page]

 

5




[Signature Page to Joinder in Unsecured Term Loan Agreement]



Wells Fargo Bank, National Association, as Agent
 
 
By:     /s/ Kerry Richards                    
Name:      Kerry Richards                    
Title:      Vice President                    



Commitment Amount:



$50,000,000.00
 

Lending Office (all Types of Advances) and
Address for Notices:



2859 Paces Ferry Road, Suite 1200
Atlanta, GA 30339
Attn: Loan Administration Manager
Telecopier: (770) 435-2262
Telephone: (770) 435-3800



[Signatures Continued on Following Page]

 

6



 



[Signature Page to Joinder in Unsecured Term Loan Agreement]



REGIONS BANK,
as a Lender
 
 
By:     /s/ Sarah A. McKenzie                    
Name:      Sarah A. McKenzie               
Title:      Vice President                    



Commitment Amount:
 

$43,000,000.00
 

Lending Office (all Types of Advances) and
Address for Notices:
 

201 Milan Parkway
ALBH70109A

Birmingham, Alabama 35211
Telecopier: (205) 801-5250

Telephone: (205) 420-7740

 

7

